UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7632



EDWARD PERNELL HARRIS,

                                            Petitioner - Appellant,

          versus


JOSEPH BROOKS, Warden Federal Correctional
Complex Petersburg, Virginia; DEPARTMENT OF
CORRECTIONS, D.C.; RECORDS CENTER, D.C.,

                                            Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-1003-1)


Submitted:   March 18, 2005                 Decided:   April 5, 2005


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Pernell Harris, Appellant Pro Se.   Rachel Celia Ballow,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Edward Pernell Harris, a prisoner in federal custody

serving a sentence imposed by the District of Columbia, seeks to

appeal the district court’s order dismissing his petition filed

under 28 U.S.C. § 2241 (2000).    The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000); see Madley v. United States Parole

Comm’n, 278 F.3d 1306, 1310 (D.C. Cir. 2002).             A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).          We have independently

reviewed the record and conclude that Harris has not made the

requisite   showing.    Accordingly,      we   deny   a    certificate   of

appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 DISMISSED




                                 - 2 -